I am unable to concur in holding that defendant State accident fund is liable for a claim arising out of the accident on March 26, 1938.
According to the records of the department of labor and industry, a policy of insurance (No. 16,846) was issued by the State accident fund, effective March 17, 1936. A notice of termination of this policy was given March 5, 1937, effective March 17, 1937, which expressly referred to No. 16,846. This notice was revoked before its effective date and the coverage was reinstated, no policy number being recited in the notice of reinstatement. Another notice of termination was given on October 13, 1937, to be effective October 25, 1937, and the department of labor and industry notified the employer as to this termination. This latter notice of termination recited that it applied to "Policy 16,846-R-37."
The workmen's compensation act, 2 Comp. Laws 1929, § 8460 (Stat. Ann. § 17.195), provides that:
"Every insurance company * * * shall in one and the same insurance policy insure, cover and protect," et cetera.
Thus there can be but one policy in force at any time. The above-cited statute further provides that "each and every policy of insurance covering workmen's compensation in this State shall contain the following provisions:"
"Notwithstanding any language elsewhere contained in this contract or policy of insurance, the insurance company or organization issuing this policy hereby contracts and agrees with the insured employer: * * *
"(f) That it will file with the industrial accident board,* at Lansing, Michigan, at least 10 days before *Page 483 
the taking effect of any termination or cancellation of this contract or policy, a notice giving the date at which it is proposed to terminate or cancel this contract or policy; and that any termination of this policy shall not be effective as far as the employees of the insured covered thereby are concerned until 10 days after such notice of such proposed termination or cancellation is received by the said industrial accident board."*
These provisions for termination do not require the inclusion of the number of the policy terminated and such inclusion in the notice is surplusage. There was no discrepancy in the number recited in the second notice of termination. It differed from the number on the original policy merely in the addition of "R-37." This notice was sufficient to terminate all coverage by defendant State accident fund.
The award is vacated and the cause remanded with directions to enter an order affirming the award of the deputy commissioner. Costs to appellant, State accident fund.
SHARPE, C.J., and CHANDLER, WIEST, and BUTZEL, JJ., concurred with BUSHNELL, J.
* See note ante, 475. — REPORTER. *Page 484